DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants are hereby reminded that the amendments filed with the After-Final response dated 08 November 2021 were not entered. Thus, the currently presented amendments dated 20 January 2021 are not in their current form. An examiner’s amendment was made to correct these deficiencies below. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	The application has been amended as follows: 	








In the claims:

Claim 1. (Currently Amended) A communication system comprising: 
a reception apparatus;
 a transmission apparatus that performs streaming to the reception apparatus; and
 circuitry configured to manage a state of a network that connects the reception apparatus to the transmission apparatus, the network including a first communication line that connects the transmission apparatus to the Internet and a second communication line that connects the reception apparatus to the Internet, the circuitry being connected to the Internet via a communication line that is separate from the first and second communication lines, wherein
 the first communication line is unstable in a connection state as compared with the second communication line, and
 the circuitry communicating with both the reception apparatus and the transmission apparatus via the network in order to manage a state of the network 

Claim 16. (Currently Amended) A control apparatus comprising:
 circuitry configured to
 manage a state of a network that connects a reception apparatus to a transmission apparatus that performs streaming to the reception apparatus, the network including a first communication line that connects the transmission apparatus to the Internet and a second communication line that connects the transmission apparatus to the Internet, the control apparatus being connected to the Internet via a communication line that is separate from the first and second transmission lines, 
 the circuitry communicating with both the reception apparatus and the transmission apparatus via the network in order to manage a state of the network 



















Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 16 similarly recite the following concepts and limitations:

 “…manage a state of a network that connects the reception apparatus to the transmission apparatus, the network including a first communication line that connects the transmission apparatus to the Internet and a second communication line that connects the reception apparatus to the Internet, the circuitry being connected to the Internet via a communication line that is separate from the first and second communication lines…..wherein the circuitry communicating with both the reception apparatus and the transmission apparatus via the network in order to manage a state of the network…” which are not disclosed and/or suggested in the prior-art of record either alone and/or combination.

6.	Thus, Claims 1-3 and 5-16 are considered to be in conditions for allowance as highlighted above and when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

7.	When taken in context the independent claims as a whole were not uncovered in the prior art, the dependent claims are also allowed as they depend upon allowable independent claims.

8.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A) Martell et al. (US 10,187,441 B2) discloses a media-relay system. 
B) Shinozaki (US 2010/0067430 A1) discloses a relay apparatus and relay method system. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451